Exhibit 99.1 GREAT ELM CAPITAL GROUP, INC. ENTERS INTO AGREEMENT TO ESTABLISH OPERATING AND GOVERNANCE INDEPENDENCE •Names Peter Reed CEO of Great Elm Capital Group •Significantly Reduces Debt Obligations •Terminates Ongoing Requirements to Provide Services to MAST Capital WALTHAM, Mass and BOSTON, Mass, September 18, 2017 - Great Elm Capital Group, Inc. (NASDAQ: GEC, “Great Elm”) and MAST Capital Management, LLC (“MAST”) announced today that they entered into a number of agreements. Great Elm, MAST, Northern Right Capital Management, L.P. (“Northern Right”) and other parties entered into a series of agreements that facilitate Great Elm’s transition to an independent operating entity and align value creation with stockholders.Great Elm Capital Management, Inc. (“GECM”) was formed in 2016 through a series of transactions that initially shared services with MAST under a cost sharing agreement with MAST.As Great Elm’s strategy has developed and its strategic plan became more defined, the parties determined that such arrangements are no longer mutually beneficial. A copy of the agreements will be filed with the Securities and Exchange Commission and should be read carefully in their entirety.
